IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20808
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

DERVAN VALENTINE COX,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-01-CR-92-1
                       --------------------
                          April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Dervan Valentine Cox appeals his conviction for being a

felon in possession of a firearm in and affecting interstate

commerce in violation of 28 U.S.C. § 922(g)(1).   Cox stipulated

at the bench trial that the rifle found in his home had been

manufactured in Connecticut; however, he unsuccessfully moved for

a judgment of acquittal based on an insufficient nexus between

the firearm and interstate commerce.

     On appeal, Cox argues that the evidence was insufficient to

prove the interstate-commerce element of the 28 U.S.C. § 922(g)

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-20808
                                -2-

offense because the evidence proved only that the rifle traveled

across state lines at some point in the past.   He acknowledges

that his argument is foreclosed by United States v. Daugherty,

264 F.3d 513, 518 (5th Cir. 2001), cert. denied, 122 S. Ct. 1113

(2002), but seeks to preserve the issue for Supreme Court review.

     This court has repeatedly rejected constitutional challenges

to § 922(g)(1) convictions, concluding that the interstate-

commerce element of the offense is satisfied by the possession of

a firearm that was manufactured in a different state or country.

See id. at 518 & n.12.   As one panel of this court may not

overrule or ignore a prior panel decision, Cox’s conviction is

AFFIRMED.   See United States v. Ruiz, 180 F.3d 675, 676 (5th Cir.

1999).

     AFFIRMED.